DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakino et al [Wakino] PGPUB 2019/0098796 in view of Rangarajan et al [Rangarajan] PGPUB 2015/0082811.
Referring to claim 1, Wakino teaches the immersion cooling system comprising:
A coolant tank that has liquid coolant and contains at least partially submerged within the liquid coolant, a heat sink [fig. 2 and 0035].
Wherein an information technology (IT) component is configured to transfer heat to the liquid coolant via the heat sink [fig. 2 and 0035].
In summary, Wakino teaches a coolant tank (6) that stores liquid coolant (8) and supplies the coolant to a cooling water supply port (32) which submerges a heat sink (13).  The heat sink being responsible for drawing heat away from CPU (11).  While Wakino teaches the invention substantially as claimed above, it is not explicitly taught to further include a thermoelectric 
Rangarajan teaches including a TEC element (130) between a CPU (110) and heat sink (132) for drawing heat away from the CPU and dissipating the heat via coupled heat sink [fig. 1 and abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the TEC element in Wakino because TEC elements increase the heat flow away from heat generating components like a CPU as explicitly taught by Rangarajan.  
Because the TEC element includes a hot side and a cold side when transferring heat away from the CPU, it would have been obvious to at least partially submerge some of the TEC element along with the heat sink because both dissipate heat away from the CPU. 

Referring to claim 2, both Wakino and Rangarajan illustrate their cooling systems being used in computer systems which include the CPU being cooled.  The examiner is taking official notice that computer systems are commonly powered by a single power supply and it would be obvious to power the TEC element (which includes a TEC controller [120 fig. 1; Rangarajan]) in the Wakino-Rangarajan system via the same common power supply because doing so would eliminate the need to include a separate power supply to power the TEC element.
Referring to claim 5, while Wakino and Rangarajan teach the TEC element and heat sink as being separate components, integrating those components together is obvious as merely a matter of design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Referring to claim 6, the examiner is taking official notice that thermal grease is well known in the art and is common practice to be applied between the CPU and heat sink for ensuring proper heat conduction between the CPU and the heat sink.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply thermal grease between the CPU and TEC element to ensure proper heat conduction away from the CPU.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakino and Rangarajan as applied to claims1-2 and 5-6 above, and further in view of Matteson et al [Matteson] PGPUB 2017/0242463.
Referring to claim 3, while Wakino and Rangarajan teach the invention substantially as claimed above, it is not explicitly taught to configure the TEC controller to monitor power of the CPU and provide control accordingly.  Rather, Rangarajan teaches controlling based on a determined temperature of the CPU [0021].  Matteson teaches that the TEC can alternatively be controlled based on a determined CPU power [0034].  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the Wakino-Rangarajan to include monitoring CPU power because one of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2020/0120831 to Saito teaches liquid cooling of a processor is more efficient than air cooling thus requiring lower height heat sink fins [0065].
PGPUB 2019/0246518 to Shen et al teaches immersion cooling using a refrigerant wherein the phase change of the refrigerant is used for heat exchange to cool the CPU [0003].
PGPUB 2005/0174737 to Meir teaches adjusting power to a TEC based on CPU power consumption [0083].
US Pat No 6798655 to Nagashima et al teaches liquid cooling where heat from the CPU is transferred to the cooling liquid via radiation fin [claim 3].
The prior art of record does not teach or suggest either individually or in combination, operating the TEC in either a first or second operational mode based on both a power input comparison to a threshold and IT component temperature (claim 4) and containing an IT component in a coolant tank and computing a critical temperature difference of the TEC element; determining a temperature difference of the TEC element and a first voltage based on input power; determining if the temperature difference is greater than the critical temperature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/11/22